Judgment reversed upon the law, with costs, and complaint dismissed, with costs. Plaintiff’s decedent was guilty of contributory negligence as a matter of law in proceeding in the dark corridor when there was no special stress of circumstances requiring him to proceed without first finding out whether there were obstructions to his safe progress. Especially is this so, when defendant furnished a safe means of exit that eliminated the necessity of decedent proceeding into the dark corridor. (Rohrbacher v. Gillig, 203 N. Y. 413; Williams v. Trecartin, 166 App. Div. 745.) Hagarty, Seeger, Carswell and Scudder, JJ., concur; Lazansky, P. J., dissents and votes to affirm.